UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2010 Commission File Number:333-152955 BIGSKY PRODUCTIONS, INC. (Exact name of registrant as specified in its charter) NEVADA 51-0670127 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 204 Mescal Circle NW Albuquerque, New Mexico 87105 (Address of principal executive offices, including zip code) (Registrant's telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of class Name of each exchange on which registered None None Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes xNo o Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes xNo o As of November 3, 2010, no market price existed for voting and non-voting common equity held by non-affiliates of the registrant. As of November 3, 2010, the Registrant had outstanding 12,063,381 shares of common stock, $0.001 par value, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. 2 INDEX BIGSKY PRODUCTIONS, INC. PAGE NO PARTI ITEM1. BUSINESS 5 ITEM1A. RISK FACTORS 7 ITEM1B. UNRESOLVED STAFF COMMENTS 7 ITEM2. PROPERTIES 7 ITEM3. LEGAL PROCEEDINGS 7 ITEM4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 7 PARTII ITEM5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 8 ITEM6. SELECTED FINANCIAL DATA 9 ITEM7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 11 ITEM9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 11 ITEM9A(T). CONTROLS AND PROCEDURES 12 ITEM9B. OTHER INFORMATION 14 PARTIII ITEM10. DIRECTORS AND EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 14 ITEM11. EXECUTIVE COMPENSATION 15 ITEM12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 16 ITEM13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 16 ITEM14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 17 PARTIV ITEM15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 17 SIGNATURES 18 3 PART I. Cautionary Note Actual results may vary materially from those in such forward-looking statements as a result of various factors that are identified in "Item1A.—Risk Factors" and elsewhere in this document. No assurance can be given that the risk factors described in this Annual Report on Form10-K are all of the factors that could cause actual results to vary materially from the forward-looking statements. All forward-looking statements speak only as of the date of this Annual Report on Form10-K. These statements appear in a number of places and can be identified by the use of forward-looking terminology such as "may," "will," "should," "expect," "plan," "anticipate," "believe," "estimate," "predict," "future," "intend," or "certain" or the negative of these terms or other variations or comparable terminology, or by discussions of strategy. References in this Annual Report on Form10-K to (i)the "Company,", "BigSky”"we," "our," “BSPI,” and "us" refer to BigSky Productions, Inc. Explanatory Note Restatement The June 30, 2009 financial statements have been restated to properly reflect transactions related to activities of a former consultant.In financial statements issued from March 31, 2009 through March 31, 2010, the Company had listed a shareholder loan payable for $22,500 ($23,000 after June 30, 2009) for services paid for on behalf of the Company.The loan was listed due to a consultant that had never acquired shares in the Company.The Company disavows any knowledge of the loan and that the loan did not exist and that several vendors listed never performed services for the Company.The financial statements are restated to remove the misposted note payable and accrued interest that the Company shows never existed. From June 2008 through November 2008, the Company advanced funds to the consultant for services rendered that were never recorded in the books and records of the Company.Also, an officer of the Company had provided services for the Company and the invoice was not included in financial statements.The financial statements are restated to include the transactions of the President of the Company. The June 30, 2009 financial statements did not include a material invoice from the attorney who had prepared the S-1 filing, comment responses, post-effective amendments, and the first Form 10-Q in March 2009, all services provided prior to June 30, 2009.The $35,000 invoice has been included in the accounts payable and income statements as of June 30, 2009. 4 The net effect on the revised statements for June 30, 2009 are: Balance sheet: As Reported Adjustments As Restated Prepaid expenses $ - $ $ Accounts payable Accrued interest - Shareholder loan - Shareholder loan - Accumulated Deficit $ $ $ Statement of Operations: Professional fees $ $ $ Interest expense - Net loss $ $ $ ITEM 1. BUSINESS Company History BigSky Productions, Inc.(“BSPI”) is a Nevada Corporation, incorporated on February 28, 2008. We are a development stage business and have generated only minimal revenue to date. BSPI’s fiscal year end is June 30. BigSky has never declared bankruptcy, it has never been in receivership, and it has never been involved in any legal action or proceedings. Since becoming incorporated, BigSky has not made any significant purchase or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations.BigSky has no subsidiaries or predecessors. Since our inception, we have been engaged in business planning activities, including researching the industry, developing our economic models and financial forecasts, performing due diligence regarding potential geographic locations most suitable for our services and identifying future sources of capital is developing a business plan as a producer of low-budget motion pictures.The Company intends to use Canada as its primary area for producing these feature films.Within the past year we have engaged in minimal operations.We have been involved with the productions of an AM radio show called "The Opportunity Show" now the “Ellis Martin Report” whereby we sell radio airtime to customers who tell their story with the hopes of attracting potential investors and/or partners.The airtime is purchased from a third party radio airtime broker at a discount to the Company.Through this activity we have generated revenues in the amount of $38,431with a gross margin of approximately $7,274 and net loss for the year end of ($44,551).We cannot provide any assurance or guarantee that we will be able to continue generating revenues in the future years through this activity.Potential investors must be aware if we are unable to raise additional funds through the sale of our common stock and generate sufficient revenues, any investment made into the Company would be lost in its entirety. 5 During the year ended June 30, 2010, the Company issued 1,070,000 shares of its common stock for $0.05 per share for total cash consideration of $53,500 pursuant to its S-1 registration statement filed with the SEC on December 16, 2008.In the fourth quarter we submitted through a broker-dealer a 15c-211 application to the FINRA for quotation of our common stock on the Over-the-Counter Bulletin Board (OTCBB). As of the date of this filing we have not received clearance for the quotation of our common stock and there can be no guarantee or assurance we will in the future. Currently, BSPI has three (3) Officers Ellis Martin (President/CEO/CFO), Mirza Santillan (Secretary/Treasurer) and Brett Whitelaw (Vice President).The Company has two (2) Directors, Ellis Martin and Brett Whitelaw. To date, Mr. Martin has assumed the primary responsibility for all planning, development and operational duties, and will continue to do so throughout the beginning stages of the Company.Other than the Officers/Directors, there are no employees at the present time and there are no plans to hire employees during the next twelve months. Our principal office is located at 204 Mescal Circle NW, Albuquerque, New Mexico 87105.Our telephone number is 310.430.1388 and our e-mail contact is Sky@big-skyproductions.com.We are currently developing our website which can be viewed at www.big-sky productions.com. Business Development We must raise cash to continue to implement our business plan. We will require approximately $100,000 for the next twelve months in order to continue our proposed business.We have liabilities of $28,760. We estimate that we will require $10,000 for reporting requirements (bookkeeping, accounting, and filing fees) this would leave the Company with approximately $61,000 to expend towards the development of its proposed business.Since incorporation, the Company has financed its operations through sale of its common stock and nominal business activity resulting in minimal revenues. As of June 30, 2010 we had $1,233 of cash on hand. To date, the Company has not implemented its fully planned principal operations or strategic business plan. Presently, BSPI is attempting to secure sufficient monetary assets to increase operations. BSPI cannot assure any investor that it will be able to enter into sufficient business operations adequate enough to insure continued operations. If BSPI does not produce sufficient cash flow to support its operations over the next 12 months, the Company will need to raise additional capital by issuing capital stock in exchange for cash in order to continue as a going concern. There are no formal or informal agreements to attain such financing. BSPI cannot assure any investor that, if needed, sufficient financing can be obtained or, if obtained, that it will be on reasonable terms. Without realization of additional capital, it would be unlikely for operations to continue and any investment made by an investor would be lost in its entirety. BSPI management does not expect to incur research and development costs within the next twelve months. BSPI currently does not own any significant plant or equipment that it would seek to sell in the near future The Company has not paid for expenses on behalf of any director. Additionally, BSPI believes that this policy shall not materially change within the next twelve months. Compliance with Government Regulation If and when BigSky begins its planned motion picture operations the business may be subjected to governmental regulation and required to comply in the following areas: Distribution Arrangements.We intend to release our films in the United States through existing distribution companies, primarily independent distributors. We will retain the right for ourselves to market the films on a jurisdiction-by-jurisdiction basis throughout the rest of the world and to market television and other uses separately.To the extent that we may engage in foreign distribution of our films, we will be subject to all of the governmental regulations of doing business abroad including, but not limited to, government censorship, exchange controls, and copying, and licensing or qualification.At this point it is not possible to predict, with certainty, the nature of the distribution arrangements and extent of exact governmental regulations that may impact our business. 6 Intellectual Property Rights. Rights to motion pictures are granted legal protection under the copyright laws of the United States and most foreign countries, including Canada.These laws provide substantial civil and criminal penalties for unauthorized duplication and exhibition of motion pictures. Motion pictures, musical works, sound recordings, artwork, and still photography are separately subject to copyright under most copyright laws. The results of such investigations may warrant legal action, by the owner of the rights, and, depending on the scope of the piracy, investigation by the Federal Bureau of Investigation and/or the Royal Canadian Mounted Police with the possibility of criminal prosecution.Under the copyright laws of Canada and the United States, copyright in a motion picture is automatically secured when the work is created and "fixed" in a copy. We intend to register our films for copyright with both the Canadian Copyright Office and the United States Copyright Office.Both offices will register claims to copyright and issue certificates of registration but neither will "grant" or "issue" copyrights.Only the expression (camera work, dialogue, sounds, etc.) fixed in a motion picture can be protected under copyright. Registration with the appropriate office establishes a public record of the copyright claim. Censorship. An industry trade association, the Motion Picture Association of America, assigns ratings for age group suitability for domestic theatrical distribution of motion pictures under the auspices of its Code and Rating Administration. The film distributor generally submits its film to the Code and Rating Administration for a rating. We plan to follow the practice of submitting our motion pictures for ratings. Labor Laws.Many of the screenplay writers, performers, directors and technical personnel in the entertainment industry who we intend to be involved in our productions are members of guilds or unions that bargain collectively on an industry-wide basis and may have state and governmental regulations that we must comply with. Investors and security holders may obtain a free copy of the Annual Report on Form10-K and other documents filed by BSPI with the Securities and Exchange Commission ("SEC") at the SEC's website at http://www.sec.gov. Free copies of the Annual Report on Form10-K and other documents filed by BigSky with the SEC may also be obtained from BigSky Productions, Inc. by directing a request to:Ellis Martin, President and Chief Executive Officer, 204 Mescal Circle NW, Albuquerque, New Mexico 87105. ITEM 1B. UNRESOLVED STAFF COMMENTS Not Applicable ITEM 2. PROPERTIES Ellis Martin, officer and director, makes available his office located at 204 Mescal Circle NW, Albuquerque, New Mexico 87105 to the Company free of charge.There are no arrangements by and between Mr. Martin and the Company for use of the office space.The Company does not have exclusive use of this office space; Mr. Martin also utilizes this space for purposes other than those of the Company. BigSky’s management does not currently have policies regarding the acquisition or sale of real estate assets primarily for possible capital gain or primarily for income. BigSky does not presently hold any investments or interests in real estate, investments in real estate mortgages or securities of or interests in persons primarily engaged in real estate activities. ITEM 3. LEGAL PROCEEDINGS BigSky Productions is not currently a party to any legal proceedings. The Company’s agent for service of process in Nevada is:InCorp Services, Inc., 3155 East Patrick Lane, Suite 1, Las Vegas, NV 89120.Phone 702-866-2500. BSPI’s officers and directors have not been convicted in a criminal proceeding nor have they been permanently or temporarily enjoined, barred, suspended or otherwise limited from involvement in any type of business, securities or banking activities.The Company’s officers and directors have not been convicted of violating any federal or state securities or commodities law. There are no known pending legal or administrative proceedings against the Company. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. 7 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. As of date of this annual report the Company has 12,063,381 common shares issued and outstanding.There is currently no market for BigSky’s common stock and there can be no assurance that a market will ever develop in the future. Sales of Unregistered Securities. We have sold securities within the past three years without registering the securities under the Securities Act of 1933 as follows: On February 29, 2008, BigSky issued 10,411,381 shares of Common stock to Ellis Martin for $2,250 in cash and $20,808 in services.The Company believes that this issuance was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended, as a transaction by an issuer not involving any public offering. On February 29, 2008 BigSky issued 250,000 shares of Common stock to Mirza Santillan for $250. The Company believes that this issuance was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended, as a transaction by an issuer not involving any public offering. In the fourth quarter of 2010 BigSky issued 232,000 share of Common stock to Jameson Capital, LLC for services rendered. The Company believes that this issuance was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended, as a transaction by an issuer not involving any public offering In the fourth quarter of 2010 BigSky issued 100,000 share of Common stock to Island Stock Transfer for services rendered. The Company believes that this issuance was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended, as a transaction by an issuer not involving any public offering Sales of Registered Securities.During the year ended June 30, 2010, the Company issued 1,070,000 shares of its common stock for $0.05 per share for total cash consideration of $53,500 pursuant to its S-1registration statement filed with the SEC on December 16, 2008. Issuer Purchases of Equity Securities. None during the Fiscal Year 2010. Holders.There are approximately fifty-three (53) holders of the Company’s common stock. Dividends.We did not declare or pay dividends during the Fiscal Year 2010 and do not anticipate declaring or paying dividends in fiscal year 2011. Securities Authorized for Issuance under Equity Compensation Plans. The Company has no Equity Compensation Plan. 8 ITEM 6. SELECTED FINANCIAL DATA. Summary of Financial Data As of June 30, 2010 Revenues $ Operating Expenses $ Earnings (Loss) $ Total Assets $ Liabilities $ Shareholders’ deficit $ ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion is intended to assist in the understanding and assessment of significant changes and trends related to the results of operations and financial condition of BigSky Productions, Inc. This discussion and analysis should be read in conjunction with our financial statements and notes thereto included elsewhere in this Annual Report on Form10-K for the fiscal year ended June 30, 2010. Cautionary Statement Except for the historical information contained herein, the matters discussed should be considered forward-looking statements and readers are cautioned not to place undue reliance on those statements. The forward-looking statements in this discussion are made based on information available as of the date hereof and are subject to a number of risks and uncertainties that could cause the Company's actual results and financial position to differ materially from those expressed or implied in the forward-looking statements and to be below the expectations of public market analysts and investors.The Company undertakes no obligation to publicly release the results of any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events, except as required by applicable laws and regulations. Critical Accounting Policies The preparation of our consolidated financial statements and notes thereto requires management to make estimates and assumptions that affect the amounts and disclosures reported within those financial statements. On an ongoing basis, management evaluates its estimates, including those related to revenue recognition, contingencies, litigation and income taxes. Management bases its estimates and judgments on historical experiences and on various other factors believed to be reasonable under the circumstances. Actual results under circumstances and conditions different than those assumed could result in differences from the estimated amounts in the financial statements. There have been no material changes to these policies during fiscal 2010. Our critical accounting policies are as follows: Stock Based Compensation.ASC 718 "Compensation - Stock Compensation" codified SFAS No. 123 prescribes accounting and reporting standards for all stock-based payments award to employees, including employee stock options, restricted stock, employee stock purchase plans and stock appreciation rights, may be classified as either equity or liabilities. 9 The Company determines if a present obligation to settle the share-based payment transaction in cash or other assets exists. A present obligation to settle in cash or other assets exists if: (a) the option to settle by issuing equity instruments lacks commercial substance or (b) the present obligation is implied because of an entity's past practices or stated policies. If a present obligation exists, the transaction is recognized as a liability; otherwise, the transaction is recognized as equity The Company accounts for stock-based compensation issued to non-employees and consultants in accordance with the provisions of ASC 505-50 "Equity - Based Payments to Non-Employees" which codified SFAS 123 and the Emerging Issues Task Force consensus in Issue No. 96-18 ("EITF 96-18"), "Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring or in Conjunction with Selling, Goods or Services". Measurement of share-based payment transactions with non-employees is based on the fair value of whichever is more reliably measurable: (a) the goods or services received; or (b) the equity instruments issued. The fair value of the share-based payment transaction is determined at the earlier of performance commitment date or performance completion date. Recently Issued Accounting Standards In April 2010, the FASB codified the consensus reached in Emerging Issues Task Force Issue No. 08-09, “Milestone Method of Revenue Recognition.” FASB ASU No. 2010-17 provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research and development transactions. FASB ASU No. 2010-17 is effective for fiscal years beginning on or after June15, 2010, and is effective on a prospective basis for milestones achieved after the adoption date. The Company does not expect this ASU will have a material impact on its financial position or results of operations when it adopts this update on October 1, 2010. Management believes recently issued accounting pronouncements will have no impact on the financial statements of BigSky Productions, Inc. Executive Overview Fiscal Year 2010 the focus of the Company was primarily on raising proceeds through its registered offering whereby during the year ended June 30, 2010, the Company issued 1,070,000 shares of its common stock for $0.05 per share for total cash consideration of $53,500 pursuant to its S-1 registration statement filed with the SEC.Management intends to focus on raising additional funds for the first and second quarters going forward.In addition, the Company began generating nominal revenues with the productions of an AM radio show called "The Opportunity Show" (now the Ellis Martin Report) whereby we sold radio airtime to customers who tell their story with the hopes of attracting potential investors and/or partners.The airtime was purchased from a third party radio airtime broker at a discount to the Company.We cannot provide any assurance or guarantee that we will be able to continue generating revenues in the future quarters through this activity.Potential investors must be aware if we are unable to raise additional funds through the sale of our common stock and generate sufficient revenues, any investment made into the Company would be lost in its entirety. Fiscal 2010 Liquidity. As of June 30, 2010, the Company had $1,233 of cash on hand compared to $10 of cash at year end 2009.This increase was primarily due to the proceeds received from the sale of our common stock.The Company will be required to raise additional funds in order to continue its business.Management plans to focus efforts on raising these required funds over the course of the next two quarters.The Company has generated nominal revenues of $38,431. Capital Resources. We will require significant amounts of working capital to continue our business operations described herein and to pay expenses relating to maintaining the status of a reporting company including legal, accounting and filing fees.We currently have $1,233 of cash available.In order to maintain our status as a going concern we must raise additional proceeds of $100,000 over the course of the next twelve months in order to cover current liabilities and expenses related to maintaining its status as a reporting company (legal, auditing, and filing fees) estimated at $40,000 leaving approximately $60,000 to fund our business. 10 There is no assurance we will receive the required financing to complete our business strategies.Even if we are successful in raising proceeds from the offering we have noassurance that future financing will be available to us on acceptable terms. Iffinancing is not available on satisfactory terms, we may be unable to continue,develop or expand our operations.If we are unable to accomplish raising adequate funds then any it would be likely that any investment made into the Company would be lost in its entirety. Results of Operations.Since our inception, we have been engaged in business planning activities, including researching the industry, developing our economic models and financial forecasts, performing due diligence regarding potential geographic locations most suitable for our services and identifying future sources of capital. Within the past two quarters we have engaged in minimal operations.We have been involved with the productions of an AM radio show called "The Opportunity Show" (now the “Ellis Martin Report”) whereby we sell radio airtime to customers who tell their story with the hopes of attracting potential investors and/or partners.The airtime is purchased from a third party radio airtime broker at a discount to the Company.Through this activity we have generated revenues in the amount of $38,431with a gross margin of approximately $7,274-net loss for the year end of ($44,551).We cannot provide any assurance or guarantee that we will be able to continue generating revenues in the future quarters through this activity.Potential investors must be aware if we are unable to raise additional funds through the sale of our common stock and generate sufficient revenues, any investment made into the Company would be lost in its entirety. Off-Balance Sheet Arrangements. None Contractual Obligations. None ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. There is no market for our common stock. We do not currently hold any market risk sensitive instruments entered into for hedging transaction risks related to foreign currencies.In addition, we have not entered into any transactions with derivative financial instruments for trading purposes. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Our financial statements appear beginning on page F-2, immediately following the signature page of this report. The June 30, 2009 financial statements have been restated to properly reflect transactions related to activities of a former consultant.In financial statements issued from March 31, 2009 through March 31, 2010, the Company had listed a shareholder loan payable for $22,500 ($23,000 after June 30, 2009) for services paid for on behalf of the Company.The loan was listed due to a consultant that had never acquired shares in the Company.The Company disavows any knowledge of the loan and that the loan did not exist and that several vendors listed never performed services for the Company.The financial statements are restated to remove the misposted note payable and accrued interest that the Company shows never existed. From June 2008 through November 2008, the Company advanced funds to the consultant for services rendered that were never recorded in the books and records of the Company.Also, an officer of the Company had provided services for the Company and the invoice was not included in financial statements.The financial statements are restated to include the transactions of the President of the Company. The June 30, 2009 financial statements did not include a material invoice from the attorney who had prepared the S-1 filing, comment responses, post-effective amendments, and the first Form 10-Q in March 2009, all services provided prior to June 30, 2009.The $35,000 invoice has been included in the accounts payable and income statements as of June 30, 2009. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None 11 ITEM 9A(T). CONTROLS AND PROCEDURES. Disclosure Controls and Procedures Management of BigSky Productions Inc. is responsible for maintaining disclosure controls and procedures that are designed to ensure that information required to be disclosed in the reports that the Company files or submits under the Securities Exchange Act of 1934 (the “Exchange Act”) is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. In addition, the disclosure controls and procedures must ensure that such information is accumulated and communicated to the Company’s management, including its Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required financial and other required disclosures. At the end of the period covered by this report, an evaluation of the effectiveness of our disclosure controls and procedures (as defined in Rules13(a)-15(e) and 15(d)-15(e) of the Securities Exchange Act of 1934 (the “Exchange Act”)) was carried out under the supervision and with the participation of our Principal Executive Officer, Principal Financial and Accounting Officer, Ellis Martin. Based on his evaluation of our disclosure controls and procedures, he concluded that during the period covered by this report, such disclosure controls and procedures were not effective.For details of the specific areas that management identified as problems leading to the ineffectiveness of control and procedures see “Management’s Annual Report on Internal Control over Financial Reporting” below. BigSky plans to continue to create and refine a structure in which critical accounting policies and estimates are identified, and together with other complex areas, are subject to multiple reviews by accounting personnel. In addition, BigSky will enhance and test our year-end financial close process. Additionally, BigSky’s audit committee will increase its review of our disclosure controls and procedures. Finally, we plan to designated individuals responsible for identifying reportable developments. We believe these actions will remediate the material weakness by focusing additional attention and resources in our internal accounting functions. However, the material weakness will not be considered remediated until the applicable remedial controls operate for a sufficient period of time and management has concluded, through testing, that these controls are operating effectively. Management’s Annual Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act, for the company. Internal control over financial reporting includes those policies and procedures that: (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of its management and directors; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because changes in conditions may occur or the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of our internal control over financial reporting as of June30, 2010. This assessment is based on the criteria for effective internal control described in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on its assessment, management concluded that our internal control over financial reporting as of June30, 2010 was not effective. As of June 30, 2010 the Principal Executive Officer/Principal Financial Officer identified the following specific material weaknesses in the Company’s internal controls over its financial reporting processes: 12 • Policies and Procedures for the Financial Close and Reporting Process — Currently there are no policies or procedures that clearly define the roles in the financial close and reporting process. The various roles and responsibilities related to this process should be defined, documented, updated and communicated. Failure to have such policies and procedures in place amounts to a material weakness to the Company’s internal controls over its financial reporting processes. • Representative with Financial Expertise — For the year ending June30, 2010, the Company did not have a representative with the requisite knowledge and expertise to review the financial statements and disclosures at a sufficient level to monitor the financial statements and disclosures of the Company. Failure to have a representative with such knowledge and expertise amounts to a material weakness to the Company’s internal controls over its financial reporting processes. • Adequacy of Accounting Systems at Meeting Company Needs — The accounting system in place at the time of the assessment lacks the ability to provide high quality financial statements from within the system, and there were no procedures in place or built into the system to ensure that all relevant information is secure, identified, captured, processed, and reported within the accounting system. Failure to have an adequate accounting system with procedures to ensure the information is secure and accurately recorded and reported amounts to a material weakness to the Company’s internal controls over its financial reporting processes. • Segregation of Duties — Management has identified a significant general lack of definition and segregation of duties throughout the financial reporting processes. Due to the pervasive nature of this issue, the lack of adequate definition and segregation of duties amounts to a material weakness to the Company’s internal controls over its financial reporting processes. •Audit Committee and Outside Directors in the Company’s Board of Directors – Until recently, we did not have a functioning audit committee or outside directors on our board of directors, resulting in ineffective oversight in the establishment and monitoring of required internal controls and procedures.The Company has appointed an outside director and formed an audit committee in order to enhance the establishment and review of internal controls and procedures. In light of the foregoing, once we have the adequate funds, management plans to develop the following additional procedures to help address these material weaknesses: • BigSky plans to create and refine a structure in which critical accounting policies and estimates are identified, and together with other complex areas, are subject to multiple reviews by accounting personnel. In addition, we plan to enhance and test our month-end and year-end financial close process. Additionally, our audit committee will increase its review of our disclosure controls and procedures. We also intend to develop and implement policies and procedures for the financial close and reporting process, such as identifying the roles, responsibilities, methodologies, and review/approval process. We believe these actions will remediate the material weaknesses by focusing additional attention and resources in our internal accounting functions. However, the material weaknesses will not be considered remediated until the applicable remedial controls operate for a sufficient period of time and management has concluded, through testing, that these controls are operating effectively. This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit us to provide only management’s report in this annual report. This report shall not be deemed to be filed for purposes of Section18 of the Securities Exchange Act of 1934,or otherwise subject to the liabilities of that section , and is not incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Changes in Internal Controls The changesin our internal control over financial reporting that occurred during our fiscal year ended June30, 2010 that have materially affected our internal control over financial reporting was the appointment of Brett Whitelaw as an independent director and the establishment of the audit committee. 13 ITEM 9B. OTHER INFORMATION. None. PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. Background of Directors, Executive Officers, Promoters and Control Persons Ellis Martin,Age 61:From 2000 to present, Mr. Martin has been the Executive Producer of The Opportunity Show (now the Ellis Martin Report) and is the President and CEO of the parent corporation, Sol Media International Ltd.Sol Media produces and airs syndicated financial and talk radio programs such as The Opportunity Show heard on radio stations across North America. Prior to this employment Mr. Martin has held a variety of broadcasting positions in California, New York and New Mexico.He has been a member of the Hollywood Screen Actors Guild since 1990. He is a founding director of the New Mexico Film Industry Coalition, as well as the Southwest Playwright’s Laboratory. Mirza Santillan, Age 31: Since 2008, Ms. Santillan has worked at Sol Media as the Director of Operations where she has been engaged in research, investigation and reporting in addition to her management role. During her tenure at Sol Media, she has assisted in the Company’s radio production of its syndicated national program, “The Opportunity Show.” As Director of Operations she has been responsible for management of the staff, scheduling guests and managing the financial needs of Sol Media. Prior to this employment, Ms. Santillan worked for the Law Offices of L. Edmund Kellogg as Office Manager and a paralegal. She is approved as a paralegal by the American Bar Association. She received her training at Pasadena City College. Douglas Brett Whitelaw, age 57: Since January 2000, Mr. Whitelaw has been an officer and director of Conquest Resources Limited, which trades on the TSX Venture exchange under the ticker symbol “CQR” where he heads up the corporate development and investor relations department There are no familial relationships among our officers or directors.None of our directors or officers is a director in any other reporting companies.None of our directors or officers has been affiliated with any company that has filed for bankruptcy within the last five years.The Company is not aware of any proceedings to which any of the Company’s officers or directors, or any associate of any such officer or director, is a party adverse to the Company. Each director of the Company serves for a term of one year or until the successor is elected at the Company's annual shareholders' meeting and is qualified, subject to removal by the Company's shareholders.Each officer serves, at the pleasure of the board of directors, for a term of one year and until the successor is elected at the annual meeting of the board of directors and is qualified. Corporate Governance Code of Ethics. We have adopted a Code of Ethics for our principal executive and financial officer, Ellis Martin.Our Code of Ethics is filed as an Exhibit to the registration statement filed on Form S-1 on August 12, 2008. Nominating Committee. We have not established a Nominating Committee because of our limited operations; and because we have only one director/officer, we believe that we are able to effectively manage the issues normally considered by a Nominating Committee. Audit Committee. The Company has appointed an outside director and formed an audit committee in order to enhance the establishment and review of internal controls and procedures.We believe that we are now able to effectively manage the issues normally considered by the Audit Committee. 14 ITEM 11. EXECUTIVE COMPENSATION. Summary Compensation Table Name and principal position Fiscal Year Salary Bonus Other annual compensation Restricted stock award(s) Securities underlying options/ SARs LTIP payouts All other compensation Ellis Martin Director, CEO,CFO, President 0 0 0 0 0 0 0 0 0 0 0 0 Mirza Santillan Secretary/Treasurer 0 0 0 0 0 0 0 0 0 0 0 0 0 Douglas Brett Whitelaw Vice Pres./ Director 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Notes: 1. Mr. Martin, Ms. Santillan and Mr. Whitelaw have obligations to entities other than BigSky. We expect them to spend approximately 10 hours per week on our business affairs. As of the date of this Form 10-K, BigSky is not engaged in any transactions, either directly or indirectly, with any persons or organizations considered promoters. 2. There were cash payments paid to the executive officers for commissions and contract services rendered in all capacities to us for the period ended June30, 2010. Otherwise as detailed above, there has been no other compensation awarded to, earned by, or paid to the executive officers by any person for services rendered in all capacities to us for the fiscal period ending June 30, 2010. Stock Option Grants BigSky did not grant any stock options to the executive officer during the most recent fiscal period ended June 30, 2010.BigSky has also not granted any stock options to the officers or directors of the Company. 15 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. The following table provides the names and addresses of each person known to BigSky to own more than 5% of the outstanding common stock as of June 30, 2010, and by the Officers and Directors, individually and as a group. Except as otherwise indicated, all shares are owned directly. Title of Class Name and Address of Beneficial Owner Amount of Beneficial Ownership Percent of Class* Common Stock Ellis Martin 204 Mescal Circle NW Albuquerque, New Mexico 87105 % Common Stock Mirza Santillan 204 Mescal Circle NW Albuquerque, New Mexico 87105 % Common Stock Douglas Brett Whitelaw 204 Mescal Circle NW Albuquerque, New Mexico 87105 41.45% *The percent of class is based on 12,063,381 shares of common stock issued and outstanding as of June 30, 2010. During the fiscal year 2010 Mr. Ellis Martin sold in a private placement transaction 5,000,000 common shares of stock to Mr. Douglas Brett Whitelaw. Changes in Control. There are no arrangements known to the Company involving any pledge by any person of securities of the Company’s common stock to effective a change of control of the Company. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. During Fiscal Year 2010, other than detailed below, there were no material transactions between the Company and any Officer, Director or related party and the Company described herein, none of the following parties has, since the date of incorporation, had any material interest, direct or indirect, in any transaction with us or in any presently proposed transaction that has or will materially affect us: -The Officers and Director (During the fiscal year 2010 Mr. Ellis Martin sold in a private placement transaction 5,000,000 common shares of stock to Mr. Douglas Brett Whitelaw.) -Any person proposed as a nominee for election as a director; -Any person who beneficially owns, directly or indirectly, shares carrying more than 5% of the voting rights attached to the outstanding shares of common stock; -Any relative or spouse of any of the foregoing persons who have the same house as such person. Any future transactions between us and our Officers, Directors, and Affiliates will be on terms no less favorable to us than can be obtained from unaffiliated third parties. Such transactions with such persons will be subject to approval of our Board of Directors. 16 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. As of June 30, 2010 the Company has incurred auditing expenses of approximately $4,775.00.There were no other audit related services or tax fees incurred. PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. (a) The following documents have been filed as a part of this Annual Report on Form10-K. 1. Financial Statements Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statements of Stockholders' Equity F-5 Notes to Financial Statements F-6-13 2. Financial Statement Schedules. All schedules are omitted because they are not applicable or not required or because the required information is included in the Financial Statements or the Notes thereto. 3. Exhibits. The following exhibits are filed as part of, or incorporated by reference into, this Annual Report: EXHIBIT NUMBER DESCRIPTION Consent of Accountant Certifications of Chief Executive Officer and Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certifications of Chief Executive Officer and Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 17 BIGSKY PRODUCTIONS, INC. (A DEVELOPMENT STAGE ENTERPRISE) Financial Statements June 30, 2010 and 2009 (restated) BIGSKY PRODUCTIONS, INC. (A DEVELOPMENT STAGE ENTERPRISE) Financial Statements June 30, 2010 and 2009 (restated) TABLE OF CONTENTS Page(s) Report of Independent Registered Accounting Firm F-1 Balance Sheets as ofJune 30, 2010 and 2009 F-2 Statements of Operations for years ended June 30, 2010 and 2009 and the period of February 28, 2008 (Inception) to June 30, 2010 F-3 Statement of Changes in Stockholders’ Equity (Deficit) Cumulative from February 28, 2008 (inception) to June 30, 2010 F-4 Statements of Cash Flows for the years ended June 30, 2010 and 2009 and the period of February 28, 2008 (Inception) to June 30, 2010 F-5 Notes to the Financial Statements F-6 – F-13 Report of Independent Registered Public Accounting Firm To the Board of Directors BigSky Productions, Inc. We have audited the accompanying balance sheets of BigSky Productions, Inc. (A Development Stage Enterprise) as of June 30, 2010 and 2009 and the related statements of operations, stockholders’ deficit, and cash flows for the years then ended and the period February 28, 2008 (inception) through June 30, 2010.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of BigSky Productions, Inc. (A Development Stage Enterprise) as of June 30, 2010 and 2009 and the results of its operations and cash flows for the years then ended and the period February 28, 2008 (inception) through June 30, 2010, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has limited operations and has no established source of revenue.This raises substantial doubt about its ability to continue as a going concern. Management’s plan in regard to these matters is also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. As discussed in Note 6 to the financial statements, the June 30, 2009 financial statements have been restated to correct a misstatement. Kyle L. Tingle, CPA, LLC November 1, 2010 Las Vegas, Nevada F-1 BIGSKY PRODUCTIONS, INC (A Development Stage Enterprise) Balance Sheets June 30, (Restated) ASSETS Current assets Cash $ $
